 ADVANCED SYSTEMS, INC.25Advanced Systems, Inc. and International Union,United Automobile, Aerospace & AgriculturalImplement Workers of America. Case 28-CA-5694-2August 11, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge and amended charge filed onFebruary 1, 1980, and February 6, 1980, respective-ly, by International Union, United Automobile,Aerospace & Agricultural Implement Workers ofAmerica, herein called the Union, and duly servedon Advanced Systems, Inc., herein called Respond-ent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 28, issued a complaint on February 27,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 21,1980, following a Board election in Case 28-RC-3668, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' thatby letter dated January 24, 1980, the Union re-quested Respondent to bargain collectively with itas the exclusive collective-bargaining representativeof said employees and to furnish it with certain in-formation which is necessary for, and relevant tothe Union's performance of its function as suchrepresentative; and that on or about January 24,1980, Respondent failed and refused to complywith the Union's request. The complaint further al-leges that by its actions commencing on or aboutJanuary 24, 1980, and at all times thereafter, Re-spondent had refused, and continues to date torefuse, to bargain collectively with the Union asthe exclusive bargaining representative, althoughthe Union has requested and is requesting it to doso. On March 26, 1980, Respondent filed its answerIOfficial notice is taken of the record in the representation proceed-ing. Case 28-RC-3668, as the term "record" is defined in Secs 102 68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosim. Inc., 166 NLRB 938 1967). enfd 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir 1969): Interrype Co. v. Penello, 269 F Supp 573(DC.Va 1967) Fllett Corp.. 164 NLRB 378 (1967), enfd 397 F2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA. as amended.251 NLRB No. 11to the complaint admitting in part, and denying inpart, the allegations in the complaint.On April 4, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on April 10, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer, Respondent admits all of the factu-al allegations of the complaint, Respondent's posi-tion is that the Union is not the duly certified ex-clusive collective-bargaining representative of itsemployees in the unit found appropriate in Case28-RC-3668.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is now, and at all times materialherein has been, a corporation duly organizedunder the existing by virtue of law of the State ofArizona. Respondent's office and principal place of2 See Pttrhurgh Plate (Glat Co. ,VL.R B 343 I S 146, 16h2 (1941);Rules and Regulations of the Board, Sec, 12 7() and 102 h90c)ADVANCED SYSTEMS, INC. 25 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness is at 4607 South 35th Street, Phoenix, Ari-zona, where it has been and is now engaged in themanufacture and nonretail sale and distribution ofplastic machine products.During the past 12-month period, which periodis representative of its annual operations generally,Respondent, in the course and conduct of its oper-ations described above, sold and shipped in inter-state commerce goods and materials valued inexcess of $50,000 directly to customers located inStates of the United States other than the State ofArizona.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aero-space & Agricultural Implement Workers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees atRespondent's facility located at 4607 South35th Street, Phoenix, Arizona; excluding allother employees of Respondent, includingoffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.2. The certificationOn August 10, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 28, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 21, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 24, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 24, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceJanuary 24, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817; ADVANCED SYSTEMS, INC.27Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Advanced Systems, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Union, United Automobile,Aerospace & Agricultural Implement Workers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production and maintenance employees atRespondent's facility located at 4607 South 35thStreet, Phoenix, Arizona; excluding all other em-ployees of Respondent, including office clericalemployees, professional employees, guards and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin meaning of Section 9(b) of the Act.4. Since January 21, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 24, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Advanced Systems, Inc., Phoenix, Arizona, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalUnion, United Automobile, Aerospace & Agricul-tural Implement Workers of America, as the exclu-sive bargaining representative of its employees inthe following appropriate unit:All production and maintenance employees atRespondent's facility located at 4607 South35th Street, Phoenix, Arizona; excluding allother employees of Respondent, includingoffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility at 4607 South 35th Street,Phoenix, Arizona, copies of the attached noticemarked "Appendix."3Copies of said notice, onforms provided by the Regional Director forRegion 28 after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director for Region 28,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.3 In the event that hls Order is enforced hb a Judgment of a UnitedStates Court of Appeals the "sords in the notice reading "Posted hbyOrder of the Natlional Labor Relations Board" shall read Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "ADVANCED SYSTEMS, INC. 27 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Union, United Automobile,Aerospace & Agricultural Implement Workersof America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesat our facility located at 4607 South 35thStreet, Phoenix, Arizona; excluding all otheremployees, including office clerical employ-ees, professional employees, guards and su-pervisors as defined in the Act.ADVANCED SYSTEMS, INC.